Citation Nr: 0638334	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-28 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for pes planus of the left 
foot.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1959 
to February 1962.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The veteran testified at an April 2005 videoconference Board 
hearing with the veteran sitting at the Huntington, West 
Virginia, RO, before the undersigned Veterans Law Judge.  A 
transcript of that hearing is contained in the claims folder.

The issue of service connection for pes planus of the left 
foot originally was decided on the basis of whether new and 
material evidence had been submitted.  The Board noted in its 
remand of June 2005 that while that appeared to have been the 
proper legal basis at the time the claim was filed, in view 
of the denial of this issue by the Board in October 1994, it 
was no longer the proper legal basis.  

During the time this issue has been undergoing review, there 
was a change in legal precedent, the invalidation of a 
regulation, a new precedent opinion from the General Counsel 
of the VA and a new regulation concerning pre-service 
existence of a disability, the presumption of soundness, and 
aggravation of a pre-service disorder.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 70 Fed. Reg. 23023-
23029 (May 4, 2005) (codified at 38 C.F.R. § 3.304(b)); 
VAOPGCPREC 3-2003 (July 16, 2003) (Precedent Opinion of the 
General Counsel of the VA).

These documents had the effect of changing the legal basis 
upon which the prior decision was entered.  Where there is a 
new legal basis, the claim should be considered de novo, and 
that is what the Board requested of the Appeals Management 
Center (AMC) in its remand order of June 2005.  The issue 
currently before the Board then appears as styled on the 
title page above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

This case was previously remanded so that the matter could be 
decided on the correct legal basis due to a change in law 
during the pending of the claim.  While that was done, closer 
review of the matter at this time reveals that additional 
development is indicated.

Appellant seeks service connection for pes planus of the left 
foot.  While there were some pertinent findings in service 
and recently there has been a suggestion that arch supports 
have been changed, the current nature and extent of the pes 
planus, to the extent present, cannot be ascertained.  The 
file contains a response from the veteran to the supplemental 
statement of the case, indicating that records at the 
Chillicothe, Ohio, VA Medical Center (MC) should be obtained.  
It is possible that these records may provide information 
concerning the current extent of the pes planus.  Moreover, 
it would seem that a VA examination should be conducted so 
that an informed decision can be made as to whether there is 
pes planus of the left foot, and whether it is active or 
asymptomatic.

Accordingly, the case is REMANDED for the following action:

1.  The RO, should with assistance of the 
appellant as needed, should obtain all 
recent treatment records from the 
Chillicothe, Ohio VAMC concerning 
treatment of the left foot.

2.  The RO should arrange for an 
appropriate VA examination.  All indicated 
tests should be conducted and all clinical 
findings set forth in detail.  The claims 
folder should be made available to the 
examiner prior to the examination.  After 
reviewing the claims folder, and examining 
the veteran, the examiner should determine 
if there is pes planus of the left foot.  
If so, it should be indicted whether it is 
symptomatic.  The examiner should also 
indicate whether there is unequivocal 
evidence that pes planus pre-existed 
service, and whether there is unequivocal 
evidence that the pes planus was not 
permanently made worse by service.  The 
examiner should also opine, in the 
alternative, whether it appears as likely 
as not that the pes planus of the left 
foot, if found, was incurred in service.

Thereafter, the RO should review the claim on the merits.  If 
the benefits sought are not granted, the veteran and his 
representative should be provided with a supplemental 
statement of the case, and afforded a reasonable opportunity 
to respond thereto.  The matter should then be returned to 
the Board in accordance with applicable procedures.  The 
Board intimates no opinion as to the ultimate outcome by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



